 


110 HCON 129 IH: Recognizing Susan G. Komen for the Cure on its leadership in the breast cancer movement on the occasion of its 25th anniversary.
U.S. House of Representatives
2007-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. CON. RES. 129 
IN THE HOUSE OF REPRESENTATIVES 
 
April 25, 2007 
Ms. Eddie Bernice Johnson of Texas submitted the following concurrent resolution; which was referred to the Committee on Energy and Commerce 
 
CONCURRENT RESOLUTION 
Recognizing Susan G. Komen for the Cure on its leadership in the breast cancer movement on the occasion of its 25th anniversary. 
 
 
Whereas Nancy G. Brinker promised her dying sister, Susan G. Komen, that she would do everything in her power to end breast cancer;  
Whereas in Dallas, Texas, in 1982, that promise became Susan G. Komen for the Cure and launched the global breast cancer movement;  
Whereas Susan G. Komen for the Cure has grown to become the world’s largest grassroots network of breast cancer survivors and activists fighting to save lives, empower people, ensure quality care for all, and energize science to find the cure;  
Whereas Susan G. Komen for the Cure has invested nearly $1,000,000,000 to fulfill its promise, becoming the largest source of nonprofit funds in the world dedicated to curing breast cancer;  
Whereas Susan G. Komen for the Cure is committed to investing an additional $1,000,000,000 over the next decade in breast health care and treatment and in research to discover the causes of breast cancer and, ultimately, its cure;  
Whereas Susan G. Komen for the Cure serves the breast health and treatment needs of millions, especially underserved women, through education and support to thousands of community health organizations, with grants to date of more than $480,000,000;  
Whereas Susan G. Komen for the Cure has played a critical role in virtually every major advance in breast cancer research over the past 25 years, with research investments to date of more than $300,000,000;  
Whereas Susan G. Komen for the Cure has advocated for more research on breast cancer treatment and prevention, with the Federal Government now devoting more than $900,000,000 each year to breast cancer research, compared with $30,000,000 in 1982;  
Whereas Susan G. Komen for the Cure is a leader in the global breast cancer movement, with more than 100,000 activists in 125 cities and communities, mobilizing more than 1,000,000 people every year through events like the Komen Race for the Cure Series—the world’s largest and most successful awareness and fundraising event for breast cancer;  
Whereas Susan G. Komen for the Cure has been a strong supporter of the National Breast and Cervical Cancer Early Detection Program and the Mammography Quality Standards Act;  
Whereas in the last 25 years early detection and testing rates have increased, with nearly 75 percent of women over 40 years of age now receiving regular mammograms, compared with 30 percent of such women in 1982;  
Whereas in the last 25 years, the 5-year breast cancer survival rate has increased to 98 percent when the cancer is caught before it spreads beyond the breast, compared with 74 percent in 1982;  
Whereas without better prevention and a cure, 1 in 8 women in the United States will continue to suffer from breast cancer—a devastating disease with physical, emotional, psychological, and financial pain that can last a lifetime;  
Whereas without a cure, an estimated 5,000,000 Americans will be diagnosed with breast cancer—and more than 1,000,000 could die—over the next 25 years;  
Whereas Susan G. Komen for the Cure is challenging individuals, communities, States, and Congress to make breast cancer an urgent priority;  
Whereas Susan G. Komen for the Cure recognizes that in the world of breast cancer, the big questions are still without answers: what causes the disease and how it can be prevented; and  
Whereas Susan G. Komen for the Cure is marking its 25th anniversary by recommitting to finish what it started and end breast cancer: Now, therefore, be it  
 
That Congress— 
(1)congratulates Susan G. Komen for the Cure on its 25th anniversary; 
(2)recognizes Susan G. Komen for the Cure as a global leader in the fight against breast cancer and commends the strides the organization has made in that fight; and 
(3)supports Susan G. Komen for the Cure's commitment to attaining the goal of a world without breast cancer. 
 
